


Exhibit 10.17

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”) is made this 23rd
day of October, 2014, by and among Summer Infant (USA), Inc. (“SI USA”), Summer
Infant, Inc. (“SII”, and together with SI USA the “Company”) and David
Hemendinger (“Hemendinger”).

 

RECITALS

 

This Agreement is made in light of, and in consideration of, the following facts
and circumstances which form a material part of this Agreement:

 

A.                                    Since November 21, 2011, Hemendinger has
been employed by the Company in various positions, including most recently as
Chief Information Officer.

 

B.                                    Hemendinger is a party to a
Non-Competition, Non-Disclosure and Developments Agreement dated July 1, 2013
(“Restrictive Agreement”), a copy of which is attached hereto as Exhibit A.

 

C.                                    The Company and Hemendinger have mutually
agreed upon Hemendinger’s resignation from employment and that Hemendinger’s
last day of employment shall be October 24, 2014.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1.              Hemendinger and the Company agree that the last date of
Hemendinger’s employment is October 24, 2014 (the “Separation Date”) at which
time Hemendinger shall be removed from all offices and directorships held in the
Company and any subsidiaries of the Company.  Hemendinger will be paid all
earned wages, accrued but unpaid vacation benefits, and reimbursements through
the Separation Date by the next regular pay date after the Separation Date.

 

2.              In accordance with the provisions of Section 2 (b) (i) of the
Restrictive Agreement, the Company does hereby and herewith notify Hemendinger
that it will exercise its right to extend the Non-Compete Period (as defined in
the Restrictive Agreement) from and after the Separation Date for a period of
twelve (12) weeks (the “Twelve Week Period”). The Company acknowledges and
agrees that as a result of its exercise of its right to extend the Non-Compete
Period (as defined in the Restrictive Agreement), Hemendinger is entitled to
receive the consideration set forth in Section 2(b)(i) of the Restrictive
Agreement; specifically, an amount equal to fifty-percent (50%) of Hemendinger’s
base salary during the 12-week non-compete period, payable in bi-weekly
installments on such dates as his

 

--------------------------------------------------------------------------------


 

base salary would otherwise be paid by the Company in accordance with its
regular payroll procedures, less applicable deductions and withholdings and an
additional amount equal to fifty-percent (50%) of Hemendinger’s base salary
during the four weeks immediately following the Twelve Week Period, payable in
bi-weekly installments on such dates as his base salary would otherwise be paid
by the Company in accordance with its regular payroll procedures, less
applicable deductions and withholdings.  Payment will commence on the next
regular pay day following the Effective Date as defined in Paragraph 8(c).  All
provisions of the Restrictive Agreement that survive the termination of
Hemendinger’s employment shall remain in full force and effect and Hemendinger
does hereby acknowledge his obligations under the Restrictive Agreement and
agrees to honor and abide by the terms thereof.

 

3.                                      In consideration of the execution,
delivery, non-revocation of this Agreement by Hemendinger and in consideration
of the covenants and promises of Hemendinger set forth herein, including,
without limitation, the release provided by Hemendinger to the Company pursuant
to Paragraph 8 below (the “Release”), the Company shall provide to Hemendinger
the following separation consideration (“Release Consideration”):

 

(a)                                 For a period of sixteen (16) weeks
commencing on the next regular pay day following the Effective Date as defined
in Paragraph 8(c), the Company shall pay to Hemendinger an amount equal to
fifty-percent (50%) of his base salary, payable in bi-weekly installments on
such dates as his base salary would otherwise be paid by the Company in
accordance with its regular payroll procedures, less applicable deductions and
withholdings (for the avoidance of doubt, the payments set forth in Paragraph 2
and this paragraph 3(a) are separate payments which together total sixteen (16)
weeks of full base salary);

 

(b)                                 The Company agrees to the immediate vesting
of five-thousand (5,000) restricted shares of stock under the award originally
granted on November 21, 2011, and ten-thousand (10,000) shares of stock options
under the award originally granted November 21, 2011.  In addition, the Company
agrees that the exercise period for Hemendinger’s vested and outstanding stock
options will be extended for an additional six (6) months from the expiration
date set forth in the relevant equity plan covering the options. The amended
expiration date is July 25, 2015.  Mr. Hemendinger’s ability to sell such
restricted stock and/or exercise such options and sell such shares and/or engage
in “cashless” transactions shall not be subject to any “blackout” or similar
restrictions beginning on the third trading day after public release of the
Company’s results for the quarter ended September 30, 2014; and

 

(c)                                  The Company will provide, at its expense,
for Hemendinger to receive outplacement services with an outplacement provider
used by the Company for a period of up to twelve (12) months following the
Effective Date as defined in Paragraph 8(c) of this Agreement.

 

(d)                                 The Separation Date shall be the date of the
“qualifying event” under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) and the Company will present Hemendinger with information on
COBRA under separate cover.

 

4.                                      Hemendinger understands, acknowledges
and agrees that he is receiving the Release Consideration set forth in Paragraph
3 in exchange for the Release set forth in Paragraph 7 and his agreement to
honor and abide by the terms and conditions of this Agreement, and is otherwise
not entitled to receive the Release Consideration.

 

2

--------------------------------------------------------------------------------


 

5.                                      Hemendinger acknowledges and agrees that
his participation in the Company’s 401(k) plan and his rights to benefits under
that plan following the Separation Date will be governed by the terms of that
plan.

 

6.                                      Except as set forth in this Agreement,
Hemendinger acknowledges that any outstanding unvested awards under any
plan(s) maintained by the Company shall be treated in accordance with the
rules of the relevant plan and the terms of the relevant award.

 

7.                                      The release (“Release”) set forth in
this Paragraph 7 is effective as of the Effective Date of this Agreement.

 

(a)                                 In exchange for the consideration set forth
in Paragraph 3, Hemendinger for himself and his agents, attorneys, successors,
and assigns, hereby releases and forever discharges the Company and its present
and/or former parents, affiliates, divisions, subsidiaries, predecessors,
successors and assigns as well as its and/or their present and former officers,
directors, shareholders, agents, counsel, insurers, and employees (collectively
the “Releasees”), to the fullest extent permitted by law, of and from all
actions, causes of action, suits, debts, dues, sums of money, damages,
judgments, executions, claims and demands which may be legally waived by private
agreement, in law or in equity, known or unknown, foreseen or unforeseen, which
he ever had, now has or which his heirs, executors, administrators, successors
and assigns (collectively with Hemendinger, the “Releasors”) hereafter shall,
can or may have, upon or by reason of any matter, cause or thing arising at any
time up to the date of Hemendinger’s execution of this Agreement.

 

(b)                                 The foregoing release by Releasors includes,
but is not limited to, any and all claims, individual or collective, arising on
or before Hemendinger’s execution of this Agreement under the Age Discrimination
in Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq., Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000 et seq., the Civil Rights
Act of 1871, as amended, 42 U.S.C. § 1981 et seq., the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq., the Employee Retirement Income
Security Act of 1974, as amended, 29 U.S.C. § 1001 et seq., Family and Medical
Leave Act, 29 U.S.C. §2601 et seq. and all other federal, state and local laws,
including but not limited to the Rhode Island Fair Employment Practices Act,
R.I. Gen. Laws §§ 28-5-1 et seq., the Rhode Island Civil Rights Act of 1990,
R.I. Gen. Laws §§ 42-112-1 et seq., the Civil Rights of People with Disabilities
Act, R.I. Gen. Laws §§ 42-87-1 et seq., the Rhode Island Parental and Family
Medical Leave Act, R.I. Gen. Laws §§ 28-48-1 et seq., Rhode Island wage payment
laws, any Executive Orders (governing employment practices) which may affect the
Company, and all other federal, state and local laws, as each of the foregoing
have been or may be amended, and any and all claims arising under any other
federal, state or local statute, law, rule, regulation, or decision, including
claims for discrimination, harassment, retaliation, breach of contract,
infliction of emotional distress, negligence, defamation or slander, wrongful
discharge in violation of public policy, and any and all other common law
claims, as well as any and all claims for attorneys’ fees and costs.

 

(c)                                  Hemendinger acknowledges and agrees that
the Release Consideration he is receiving under this Agreement is sufficient
consideration to support the release of all entities and persons identified in
this Paragraph 7(a) of this Agreement, and that said Release Consideration is in
addition to anything of value to which Hemendinger is entitled.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Hemendinger agrees that he will not sue on,
or commence any proceedings relating to, any claim which would be released by
this Agreement, other than his participation in a governmental or state agency
investigation or proceeding as described in Paragraph 9.  If he subsequently
contests this Agreement for any reason, Hemendinger agrees to first tender back
to the Company the payment being made to him under Paragraph 3.  Hemendinger
agrees and represents that he has not filed, or caused to be filed, any claim or
charge with any court, adjudicative body, regulatory body, or agency arising out
of his employment or termination of employment.

 

(e)                                  Hemendinger agrees and represents that:
(i) he has received all leave (paid or unpaid), compensation, wages, overtime if
applicable, bonuses, commissions, and/or benefits to which he may be entitled
and that no other amounts and/or benefits are due except as expressly provided
in this Agreement; (ii) has no known workplace injuries or occupational diseases
that he has not already reported to Company; (iii) has either been provided or
not been denied any leave requested under the Family and Medical Leave Act or
state law; (iv) is not eligible to receive payments or benefits under any other
severance pay policy, plan, practice or arrangement of the Company other than as
set forth herein; and (v) has not complained of and is not aware of any
fraudulent activity or any act(s) which would form the basis of a claim of
fraudulent or illegal activity by the Company.

 

(f)                                   Hemendinger further waives and releases
any right to become, and agrees not to consent to become, a member of any class
in a case in which claims are asserted against the Company or the Releasees that
are related in any way to Hemendinger’s employment or the termination of his
employment with Company.  If, without his prior knowledge and consent,
Hemendinger is made a member of a class in any proceeding, he agrees to opt out
of the class at the first opportunity.

 

8.                                      Age Discrimination in Employment Act
(“ADEA”).  Because Hemendinger is 40 years of age or older, the Company is
advising Hemendinger of, and Hemendinger acknowledges, the following:

 

(a)                                 Twenty-One (21) Day Consideration Period. 
Hemendinger shall have twenty-one (21) days to consider and accept the terms of
this Agreement by fully executing it below, and returning it to the Company to
Mark Strozik’s attention at the address provided in Paragraph 12.  During this
twenty-one (21) day period and before signing this Agreement, Hemendinger is
encouraged to consult with an attorney regarding the terms and provisions of
this Agreement at his own expense.  Hemendinger may sign the Agreement of his
own volition prior to the conclusion of the twenty-one (21) day period.

 

(b)                                 Release of Age Discrimination in Employment
Act Claims.  By signing this Agreement, Hemendinger waives any claims he has or
might have against the Company or the Releasees under the ADEA that accrued
prior to the date of Hemendinger’s execution of the Agreement.

 

(c)                                  Revocation Period.  Hemendinger shall have
seven (7) days from the date he signs this Agreement to change his mind and
revoke the agreement to waive claims of discrimination under the ADEA.  This
seven-day right of revocation does not apply to any

 

4

--------------------------------------------------------------------------------


 

other type of claim covered by the release in Paragraph 7 above.  Any revocation
within this period must state “I hereby revoke my acceptance of our Agreement
and General Release related to claims under the Age Discrimination in Employment
Act.”  The written revocation must be delivered to provide written notice of
revocation of this Agreement to Mark Strozik’s attention, at the address
provided in Paragraph 12 and must be postmarked within seven (7) calendar days
of Hemendinger’s execution of this Agreement.  If Hemendinger does not revoke
this Agreement prior to the expiration of this seven (7) day period, this
Agreement shall take effect at that time as a legally binding agreement between
Hemendinger and the Company on the basis set forth herein (the “Effective
Date”).

 

HEMENDINGER IS HEREBY ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
REVIEW AND CONSIDER THIS AGREEMENT AND IS HEREBY ADVISED IN WRITING TO CONSULT
WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT.

 

HEMENDINGER AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21)
CALENDAR DAY CONSIDERATION PERIOD.

 

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES AND TO RECEIVE
THE SUMS AND BENEFITS IN PARAGRAPH 3 ABOVE, HEMENDINGER FREELY AND KNOWINGLY,
AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE,
SETTLE AND RELEASE ALL CLAIMS HEMENDINGER HAS OR MIGHT HAVE AGAINST THE
RELEASEES.

 

9.                                      Nothing in this Agreement, including but
not limited to the release of claims, proprietary information, confidentiality,
cooperation, and non-disparagement provisions, prevents Hemendinger from filing
a charge or complaint with or from participating in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission, National
Labor Relations Board, or any other federal, state or local agency charged with
the enforcement of any laws.  By signing this Agreement, however, Hemendinger is
waiving rights to individual relief based on claims asserted in such a charge or
complaint, except where such a waiver of individual relief is prohibited.  With
respect to any claim that cannot be released by private agreement, Hemendinger
agrees to release and waive his right (if any) to any monetary damages or other
recovery as to such claims, including any claims brought on Hemendinger’s
behalf, either individually or as part of a collective action, by any
governmental agency or other third party.  Notwithstanding the foregoing, this
release Agreement does not prohibit or bar Hemendinger from providing truthful
testimony in any legal proceeding or from cooperating with, or making truthful
disclosures to, any governmental agency.

 

Even though Hemendinger intends to release all claims that he may have existing
at the time of, or that Hemendinger had prior to, the execution of this
Agreement, this Agreement does not release Hemendinger’s right to (i) any vested
401(k) or other retirement

 

5

--------------------------------------------------------------------------------


 

benefits to which he is or will be entitled, or (ii) any wages Hemendinger has
earned on or before the date he executes this Agreement.  This release does not
extend to any claims Hemendinger has made or may make for workers’ compensation
or unemployment compensation.  Also, this Agreement does not release claims that
cannot be released as a matter of law.  For example, this Agreement does not
release claims under the Fair Labor Standards Act of 1938. Finally, this
Agreement does not release any claims which Mr. Hemendinger may have resulting
from any breach of this Agreement by the Company.

 

10.                               From and after the Separation Date,
Hemendinger shall not represent himself as an employee, officer, director or
representative of the Company or attempt to conduct business in the name or on
behalf of the Company or any of its subsidiaries.  Upon the Separation Date,
Hemendinger agrees to promptly return all items of Company property he has or
over which he has control, including but not limited to all keys, records, lap
top computer, cell phone, designs, business plans, financial statements,
manuals, memoranda, lists, and other property delivered to or compiled by
Hemendinger by or on behalf of the Company (or its subsidiaries) or its
representatives, vendors, or customers that pertain to the business of the
Company (or its subsidiaries), all equipment belonging to the Company, all code
and computer programs and information of whatever nature, tools, manuals, and
any and all other materials, documents or information, including but not limited
to confidential information in his possession or control, and that he will
retain no copies thereof.  Likewise, all correspondence, reports, records,
charts, advertising materials, and other similar data pertaining to the
business, activities or future plans of the Company (or its subsidiaries) that
has been collected by Hemendinger shall be delivered promptly to the Company
upon the Separation Date.

 

11.                               Hemendinger and the Company (together referred
to as the “Parties”) mutually agree to maintain in strict confidence, and not to
disclose, the terms, conditions, amount, fact of, and circumstances leading to
the making of this Agreement, and any and all actions taken in accordance with
this Agreement, provided however, that : (a) Hemendinger may disclose this
Agreement to his immediate family; (b) the Parties may disclose this Agreement
in confidence to their respective attorneys, accountants, auditors, tax
preparers, and financial advisors; (c) the Company may disclose this Agreement
as necessary to Company employees for business-related reasons, or to others to
fulfill standard or legally required corporate reporting or disclosure
requirements; and (d) the Parties may disclose this Agreement insofar as such
disclosure may be necessary to enforce its terms or as otherwise required by
law.  Further, the Parties represent that they have not disclosed the fact of,
or the terms of this Agreement and receipt of the payment described in Paragraph
3 to anyone, other than the permitted disclosures referenced above, at any time
prior to execution of this Agreement.  Hemendinger specifically acknowledges and
agrees that he shall not disclose the terms or existence of this Agreement to
any current or former Company employee in any manner, whether in writing or
orally, directly or indirectly, or by or through an agent, representative,
attorney or any other such person.

 

In the event that any third party seeks to compel disclosure of this Agreement
by service of a subpoena or otherwise, Hemendinger agrees to promptly notify the
Company and to limit any response to the specific information sought.

 

6

--------------------------------------------------------------------------------


 

12.                               All notices, requests, consents and other
communications hereunder that are required to be provided, or that the sender
elects to provide, in writing, will be addressed to the receiving party’s
address set forth below or to such other address as a party may designate by
notice hereunder, and will be either (i) delivered by hand, (ii) sent by
overnight courier, or (iii) sent by registered or certified mail, return receipt
requested, postage prepaid.

 

If to the Company:

 

If to Hemendinger:

 

 

 

Summer Infant (USA), Inc.

 

David Hemendinger

Summer Infant, Inc.

 

[Address]

1275 Park East Drive

 

 

Woonsocket, Rhode Island 02895

 

 

Attn: Mark Strozik, SVP/ Human Resources

 

 

 

13.                               Hemendinger acknowledges, represents and
warrants that he enters into this Agreement knowingly, voluntarily, free of
duress or coercion, and with a full understanding of all terms and conditions
contained herein.

 

14.                               Should any provision in this Agreement be
declared or determined to be illegal or invalid the validity of the remaining
parts, terms, or provisions shall not be affected and the illegal or invalid
part, term, or provisions shall be deemed not to be part of this Agreement.

 

15.                               This Agreement and the agreements referenced
herein, including the Restrictive Agreement, constitute the entire agreement
between the parties, and supersede all oral negotiations and any prior and other
writings with respect to the subject matter of this Agreement, and are intended
by the parties as the final, complete and exclusive statement of the terms
agreed to by them.

 

16.                               This Agreement shall be governed by and
construed in accordance with the laws of the State of Rhode Island.

 

17.                               This Agreement shall be binding upon the
parties and may not be amended, supplemented, changed, or modified in any
manner, orally or otherwise, except by an instrument in writing of concurrent or
subsequent date signed by the Company and Hemendinger.

 

18.                               Hemendinger agrees that he may not assign any
of his rights or delegate any of his duties under this Agreement.  The rights
and obligations of the Company shall inure to the benefit of the Company’s
successors and assigns.

 

19.                               This Agreement shall not in any way be
construed as an admission by either the Company or Hemendinger that it or he has
acted wrongfully with respect to the other and both the Company and Hemendinger
specifically deny the commission of any wrongful acts against the other.

 

20.                               Hemendinger agrees that he will not make any
written or oral statement or take any action which he knows or reasonably should
know constitutes an untrue,

 

7

--------------------------------------------------------------------------------


 

disparaging, or negative comment concerning the Company.  Hemendinger agrees to
refer any prospective employer or other individual or entity seeking an
employment or other reference from the Company to the Senior Vice President of
Human Resources, who is currently Mark Strozik.  The Senior Vice President of
Human Resources will provide only a neutral reference confirming the dates of
Hemendinger’s employment and his job title. Likewise, the Company agrees to
instruct all current Corporate officers and current members of the Board of
Directors not to make any written or oral statement or take any action which
they know or reasonably should know constitutes an untrue, disparaging, or
negative comment concerning Hemendinger.

 

21.                               This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties execute this Agreement as of the date indicated
below.

 

I have read this Agreement and understand that if I sign it I will be giving up
important rights.  I have been given ample opportunity to consult with and
review this Agreement with an attorney of my choice.  By signing below, I
acknowledge that I willingly, voluntarily, and knowingly accept and agree to all
the terms and conditions of this Agreement.

 

 

/s/ David Hemendinger

 

October 23, 2014

David Hemendinger

 

Date

 

 

 

 

EMPLOYEE ID:

 

 

 

 

 

 

 

Summer Infant (USA), Inc. and

 

 

Summer Infant, Inc.

 

 

 

 

 

 

 

 

Mark Strozik

 

 

 

 

 

 

By:

/s/ Mark Strozik

 

 

 

 

 

 

Title:

SVP/ Human Resources

 

 

 

 

 

 

Date:

October 23, 2014

 

 

 

 

 

 

Attachments:

 

 

Exhibit A: Non-Competition, Non-Disclosure and Developments Agreement dated
July 1, 2013

 

9

--------------------------------------------------------------------------------
